Exhibit 10.4

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND
SCHEDULE TO LOAN AND SECURITY AGREEMENT
 
This Fourth Amendment to the Loan and Security Agreement and Schedule to the
Loan and Security Agreement (“Amendment”) is made as of this 23rd day of June,
2011 by and among EMTEC, INC. (a Delaware corporation), EMTEC, INC. (a New
Jersey corporation), EMTEC VIASUB LLC (a Delaware limited liability company),
EMTEC FEDERAL, INC. (formerly known as WESTWOOD COMPUTER CORPORATION) (a New
Jersey corporation), EMTEC GLOBAL SERVICES LLC (formerly known as EMTEC FEDERAL
SERVICES LLC, formerly known as WESTWOOD FEDERAL SERVICES, LLC) (a Delaware
limited liability company),  LUCEO, INC. (an Illinois corporation), EBUSINESS
APPLICATION SOLUTIONS, INC. (a New Jersey corporation), AVEEVA, INC. (a Delaware
corporation), SECURE DATA, INC. (a Delaware corporation), EMTEC INFRASTRUCTURE
SERVICES CORPORATION (a Delaware corporation), KOAN-IT (US) Corp. (a Delaware
Corporation), COVELIX, INC. (a Delaware corporation)  and DINERO  SOLUTIONS, LLC
(a Georgia limited liability company) (individually and collectively,
“Borrower”), whose address is 11 Diamond Road, Springfield, NJ 07081; and DE
LAGE LANDEN FINANCIAL SERVICES, INC. ("DLL"), whose address is 1111 Old Eagle
School Road, Wayne,  PA 19087.
 
BACKGROUND
 
A.           Borrower and DLL are party to that certain Loan and Security
Agreement dated December 7, 2006 (as it may otherwise have been and may
hereafter be modified, amended, extended, restated, supplemented or replaced,
from time to time, the “Loan and Security Agreement”), including that certain
Schedule to the Loan and Security Agreement dated December 7, 2006 executed by
Borrower and DLL in connection with and as a part of the Loan and Security
Agreement (as it may otherwise have been and may hereafter be modified, amended,
extended, restated, supplemented or replaced, from time to time, the
“Schedule”), pursuant to which DLL established certain credit facilities in
favor of Borrower.  The Loan and Security Agreement, collectively together with
the Schedule, as either may otherwise have been and may hereafter be modified,
amended, extended, restated, supplemented or replaced, from time to time, are
referred to herein collectively as the “Loan Agreement”.  All capitalized terms
not otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.
 
B.           In addition, Borrower has executed that certain Guaranty and
Suretyship Agreement dated as of December 7, 2010 in favor of DLL and its
Affiliates (as it may otherwise have been and may hereafter be modified,
amended, extended, restated, supplemented or replaced, from time to time, the
“Canadian Guaranty”), pursuant to which Borrower has agreed to guarantee any
obligations of any Canadian Subsidiaries of Borrower owing to DLL and its
Affiliates.
 
C.           The Loan Agreement, and all instruments, documents and agreements
executed in connection therewith or related thereto, together with the Canadian
Guaranty, are referred to herein, collectively as the “Existing Loan Documents.”
 
 
1

--------------------------------------------------------------------------------

 
 
D.           Borrower and DLL have mutually agreed to make certain amendments
and modifications to the Loan Agreement and the credit facilities established
thereunder, all in accordance with the provisions of and on the terms and
conditions set forth in this Amendment.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:


1.           Amendments to the Schedule.  Upon the effectiveness of this
Amendment as provided for in Section 3 below, the Schedule is hereby amended and
modified in the following manner:
 
(A)           Amendment to Clarify Allocation of Overloans.  In Section 2.2 of
the Schedule titled “LOANS”, the subparagraph entitled “Total Facility Limit” of
the subsection entitled “Overall Credit Limit” shall be amended and restated as
follows:
 
Total Facility Limit.  Subject to Section 9.11 of the Agreement, in no event may
the amount of either (I) the sum of (x) the Revolving Credit Loan as of such
date plus (y) the Floorplan Loans as of such date plus (z) the aggregate amount
of any open approvals given by DLL to any Vendor of Floorplanned Inventory that
are outstanding as of such date (such amount the “Facility Outstandings”) or
(II) the sum of (i) the Facility Outstandings plus (ii) the outstanding
principal balance under any Canadian Subsidiary Credit Facility  as of such date
(provided that, to the extent the loans and advances of credit under any such
Canadian Subsidiary Credit Facility  are denominated in any currency other than
US Dollars, the amount of the principal balance outstanding under such Canadian
Subsidiary Credit Facility  as of any date shall be the actual amount
outstanding as of such date in the applicable currency as converted into the US
Dollar equivalent thereof based on prevailing market currency exchange rates as
of such date)  (such amount, the “Total Outstandings”) exceed the Total
Facility, and no Revolving Credit Loan or Floorplan Loan shall be made if, after
giving effect to such Revolving Credit Loan or Floorplan Loan, the provisions of
this sentence would be violated.  Notwithstanding the forgoing, (x) if at any
time the amount of the Facility Outstandings does exceed the Total Facility,
such excess (which shall be an Obligation secured by the Collateral) shall be
treated as an Overloan subject to all the provisions of Section 2.3 of this
Agreement and any other provisions of this Agreement dealing with Overloans and
(ii) if at any time the amount of the Facility Outstandings does not exceed the
Total Facility but the amount of the Total Outstandings does exceed the Total
Facility, such excess (which shall be an Obligation secured by the Collateral)
shall (unless DLL shall have elected in its sole discretion to treat such excess
as a “Facility Overloan” under any Canadian Subsidiary Credit Facility) be
treated as an Overloan subject to all the provisions of Section 2.3 of this
Agreement and any other provisions of this Agreement dealing with Overloans.
 
 
2

--------------------------------------------------------------------------------

 


(B)           Amendment to Amend and Restate Change of Control Provision.  In
Section 7 of the Schedule entitled “DEFAULT AND REMEDIES”, the subsection
entitled “Change of Control Restrictions” shall be amended and restated as
follows:
 
Change of Control Restrictions (Section 7.1(n)):  A prohibited Change of Control
shall occur under Section 7.1(n) of the Agreement upon the occurrence of any of
the following events:  (a)  any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding Dinesh Desai and/or Keith R. Grabel and/or Mary
Margaret Grabel (the “Permitted Investors”), shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than twenty percent (20%) of the outstanding
common interests of Emtec Parent, or (b)  the board of directors of Emtec Parent
shall cease to consist of a majority of Continuing Directors (as defined below;
or (c) Emtec Parent shall cease to own and control, directly or indirect, one
hundred percent (100%) of all of the equity interests of each Subsidiary
(specifically including without limitation each other Borrower entity and each
Canadian Subsidiary party to any Canadian Subsidiary Credit Facility) (excluding
any de minimus number of “director’s qualifying shares” or similar equity
interests issued to the directors or management of any such Subsidiary organized
in jurisdiction outside the United States to the extent required by any
applicable law of such jurisdiction).  “Continuing Directors” shall mean the
directors of Emtec Parent on the Closing Date and each other director of Emtec
Parent, if, in each case, such other director’s nomination for election to the
board of directors of Emtec Parent is recommended by at least 66⅔% of the then
Continuing Directors or such other director receives the vote of the Permitted
Investors in his or her election by the shareholders of the Parent.


2.           Acknowledgement Regarding Canadian Subsidiary Credit Facility and
Related Overloan.
 
(A)           Borrower acknowledges that:
 
(i)            concurrently with the execution and delivery of this Amendment by
Borrower, Emtec Infrastructure Services Canada Corporation, a corporation
organized under the federal laws of Canada and a Canadian Subsidiary (“Emtec
Infrastructure Canada”) is executing and delivering and entering into that
certain Loan Agreement (Revolving Credit Loan and Floorplan Loan) dated as of
the date hereof between Emtec Infrastructure Canada as “Borrower” thereunder and
De Lage Landen Financial Services Canada Inc. (“DLL FSC”) (as it may otherwise
have been and may hereafter be modified, amended, extended, restated,
supplemented or replaced, from time to time, the “Emtec Infrastructure Canada
Loan and Security Agreement”) and related Schedule executed in connection with
and as a part thereof dated as of the date hereof between Emtec Infrastructure
Canada and DLL FSC (as it may otherwise have been and may hereafter be modified,
amended, extended, restated, supplemented or replaced, from time to time, the
“Emtec Infrastructure Canada Schedule”, and collectively together with the Emtec
Infrastructure Canada Loan and Security Agreement, the “Emtec Infrastructure
Canada Loan Agreement”), pursuant to which DLL FSC is establishing certain
credit facilities in favor of and will from time to time hereafter, make
extensions of credit to Emtec Infrastructure Canada (such credit facilities, as
they may be increased, decreased, restructured, expanded to include additional
types of extensions of credit or otherwise modified from time to time, the
“Emtec Infrastructure Canada Facility”);
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           the Emtec Infrastructure Canada Facility and the Emtec
Infrastructure Canada Loan Agreement (and all loan, credit and security
documents executed in connection therewith) shall constitute a Canadian
Subsidiary Credit Facility (as defined in the Loan Agreement) and a Canadian ABL
Credit Facility (as defined in the Canadian Guaranty), and DLL FSC shall
constitute a DLL Canadian Lender (as defined in the Loan Agreement and the
Canadian Guaranty), for all purposes under the Loan Agreement, the Canadian
Guaranty and each other Existing Loan Document; and
 
(iii)           without limiting the generality of the foregoing, and without
limiting the generality of any provision of the Canadian Guaranty: (1) all
present and future loans, advances, debts, liabilities, obligations, covenants,
duties and indebtedness of Emtec Infrastructure Canada to DLL FSC under, arising
from or in connection with the Emtec Infrastructure Canada Facility and the
Emtec Infrastructure Canada Loan Agreement (and all loan, credit and security
documents executed in connection therewith) (the “Emtec Infrastructure Canada
Obligations”) shall be included in the Guaranteed Obligations (as defined in the
Canadian Guaranty) under the Canadian Guaranty, (2) upon the occurrence of any
Canadian Collateral Shortfall (as defined in the Canadian Guaranty) under the
Emtec Infrastructure Canada Facility and the Emtec Infrastructure Canada Loan
Agreement (each an “Emtec Infrastructure Canada Shortfall”), Borrower shall be
liable to DLL and DLL FSC for any and all Collateral Shortfall Obligations and
Collateral Shortfall Payments due and owing in respect thereof as provided for
in the Canadian Guaranty, (3) all obligations of Borrower to DLL and DLL FSC
under the Canadian Guaranty with respect to the Emtec Infrastructure Canada
Obligations and/or any Emtec Infrastructure Canada Shortfall shall be part of
the Obligations secured by the Collateral, and (4) all of the obligations of
Borrower under the Canadian Guaranty (specifically including without limitation
all such obligations with respect to the Emtec Infrastructure Canada Facility,
the Emtec Infrastructure Canada Loan Agreement (and all loan, credit and
security documents executed in connection therewith), the Emtec Infrastructure
Canada Obligations and any Emtec Infrastructure Canada Shortfall(s)) are hereby
acknowledged, restated and reaffirmed (and Borrower also acknowledges and agrees
that the foregoing acknowledgements, agreements and reaffirmations are being
given in an abundance of caution and for the avoidance of any doubt, and that
nothing contained in the foregoing is intended to limit or contradict the
provisions of and agreement and waivers contained in the Canadian Guaranty
(specifically including Sections 2, 3 and 4 thereof) and that the giving by
Borrower of the foregoing acknowledgements, agreements and reaffirmations shall
not be interpreted or construed under any circumstances as having established a
course of dealing or course of conduct binding upon DLL in the future or
otherwise creating any future obligations on DLL  to obtain any similar
acknowledgements, agreements and reaffirmations in the future with respect to
the Canadian Guaranty or any obligations thereunder).
 
 
4

--------------------------------------------------------------------------------

 
 
(B)           It is anticipated by DLL and Borrower that upon the effectiveness
of the Emtec Infrastructure Canada Facility and the Emtec Infrastructure Canada
Loan Agreement, the Facility Outstandings will exceed the Total Facility and an
Overloan will exist in an amount of approximately $1,500,000.  Borrower hereby
covenants and agrees that, to the extent any such Overloan does exist upon the
effectiveness of the Emtec Infrastructure Canada Facility and the Emtec
Infrastructure Canada Loan Agreement, Borrower shall immediately cause Emtec
Infrastructure Canada to request a “Revolving Credit Loan” (as defined under the
Emtec Infrastructure Canada Loan Agreement) in an amount equal to such
Overadvances and to remit the proceeds of such “Revolving Credit Loan” to DLL
for the benefit of Borrower for application to the outstanding principal balance
of the Revolving Credit Loans under the Loan Agreement. Any failure by Borrower
to fulfill the terms of this paragraph shall constitute an immediate and
automatic Event of Default under the Loan Agreement.
 
3.           Effectiveness Conditions.      This Amendment shall be effective
upon the satisfaction of the following conditions (any and all Loan Documents,
agreements, documents, contracts, certificates, authorizing resolutions, etc.
required to be delivered below must be satisfactory in form and substance, and
on terms and conditions acceptable to, DLL and its counsel in their Permitted
Discretion) (the “Effectiveness Conditions”):
 
(A)           execution and delivery of this Amendment by all parties hereto;
 
(B)           delivery to DLL of an updated legal opinion regarding the Canadian
Guaranty from Dechert LLP in form and substance acceptable to DLL in its
discretion; and
 
(C)           Payment by Borrower of all reasonable fees, costs and expenses
(including without limitation any and all reasonable legal fees and expenses)
incurred by DLL in the negotiation, preparation and execution of this
Amendment.  Borrower hereby authorizes DLL to charge the Borrower’s revolving
loan account with the amount of all such costs and expenses of DLL in
satisfaction thereof, and requests that DLL make one or more Revolving Credit
Loan(s) on or after the date hereof in an aggregate amount equal to the total
amount of all such costs and expenses, and that DLL disburse the proceeds of
such Revolving Credit Loan(s) in satisfaction thereof.
 
4.           Representations and Warranties.       Each Borrower
entity  represents and warrants to DLL that:
 
(A)           After giving effect to this Amendment (including the performance
by Borrower of its obligations under Section 3(B) of this Amendment), all
warranties and representations made to DLL under the Loan Agreement and all
other Existing Loan Documents as to Borrower are accurate in all material
respects as though made on the date hereof (except to the extent any such
representation and warranty was made only as of a specific, earlier date).
 
 
 
5

--------------------------------------------------------------------------------

 
 
(B)           Borrower has all requisite power and authority to execute and
deliver the Amendment and each other document to be delivered in connection
herewith to which it is a party  and to perform all of its Obligations hereunder
and under the Loan Agreement and all other Existing Loan Documents (including
the Canadian Guaranty) as amended hereby and has not taken any steps to wind up,
dissolve or otherwise liquidate its assets.
 
(C)           The execution and delivery by Borrower of this Amendment, and the
performance by it of the transactions herein contemplated (i) have been
authorized by all necessary corporate action and (ii) do not and shall not
constitute a violation of any applicable law or of Borrower’s Articles or
Certificate of Incorporation or By-Laws (or, if applicable, Certificate of
Formation or Operating Agreement) or any other document, agreement or instrument
to which such entity is a party or by which such entity or its assets are bound.
 
(D)           Each of the Amendment, and any assignment, instrument, document,
or agreement executed and delivered in connection herewith, and the Loan
Agreement and all other Existing Loan Documents (including the Canadian
Guaranty) as amended hereby, are the legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with its terms subject to
the effect of any applicable bankruptcy, fraudulent transfer, moratorium,
insolvency, reorganization or other similar laws affecting the rights of
creditors generally and the effect of general principles of equity whether
applied by a court of equity or law.
 
(E)           Both immediately prior and after giving effect to this Amendment,
no Event of Default, or event that with the passage of time or giving of notice
or both will become an Event of Default, exists under the Loan Agreement or any
other Existing Loan Documents.
 
5.           Collateral.
 
(A)           To secure the payment and performance of all of the Obligations
when due (specifically including without limitation, all Canadian Guaranty
Obligations), each Existing Borrower hereby reconfirms and restates its grant
under the Loan Agreement and the other Existing Loan Documents of a security
interest and lien in favor of DLL and DLL Canadian Lender on all of its
Collateral (including all Excess Cash Collateral), whether now owned or
hereafter acquired, created or arising and wherever located.  Borrower hereby
confirms and agrees that all security interests and liens granted under the Loan
Agreement and the other Existing Loan Documents to DLL and DLL Canadian Lender
continue in full force and effect and shall continue to secure the
Obligations.  All Collateral remains free and clear of any Liens other than
Permitted Encumbrances.  Nothing herein contained is intended to in any manner
impair or limit the validity, priority and extent of DLL’s and DLL Canadian
Lender’s security interest in and liens upon the Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
(B)           Without limiting the generality of the foregoing paragraph,
Borrower acknowledges and agrees that the Obligations secured by the Collateral
and the grants of security interests and liens in the Collateral by Borrower in
favor of DLL and DLL Canadian Lender include all present and future loans,
advances, debts, liabilities, obligations, covenants, duties and indebtedness at
any time owing by Borrower to DLL or DLL Canadian Lender, whether evidenced by
the Loan Agreement, the Canadian Guaranty, any note or other instrument or
document or otherwise, whether arising from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by DLL in Borrower's debts owing to
others), absolute or contingent, due or to become due, and that the foregoing
would include any such debts, liabilities, obligations and indebtedness owing to
DLL from Borrower in connection with any operating or capital lease.
 
6.           Ratification of Loan Documents.  Except as otherwise expressly set
forth herein, all of the terms and conditions of the Loan Agreement and the
other Existing Loan Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.  All references to the Loan and Security
Agreement, the Schedule and/or the Loan Agreement shall mean the Loan and
Security Agreement, the Schedule and the Loan Agreement (as applicable) as
modified by this Amendment.  Borrower hereby acknowledges and agrees that this
Amendment constitutes a "Loan Document" under the Loan Agreement.  Accordingly,
it shall be an Event of Default under the Loan Agreement if (i) any
representation or warranty made by Borrower under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) Borrower shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.
 
A.           Confirmation of Indebtedness.  Borrower hereby acknowledges and
confirms that as of the close of business on June 22, 2011, Borrower is indebted
to Lender, without defense, setoff, claim or counterclaim under the Loan
Documents, in the aggregate principal amount of $16,593,899.01, comprised of (a)
$15,894,855.44 with respect to Revolving Credit Loans and (b) $699,043.57, with
respect to the Floorplan Loan.  Borrower hereby confirms and agrees that the
foregoing Obligations, together with all other Obligations (whether representing
outstanding principal, accrued and unpaid interest, accrued and unpaid fees or
any other Obligations of any kind or nature) currently owing by Borrower under
the Loan Agreement and the other Loan Documents, as reflected in the books and
records of DLL as of the date hereof, are absolutely and unconditionally and
jointly and severally owing from and payable by Borrower, and Borrower is
jointly and severally indebted to DLL with respect thereto, all without any
set-off, deduction, claim, counterclaim or defense of any nature.
 
 
7

--------------------------------------------------------------------------------

 
 
B.           Release.  Borrower acknowledges and agrees that it has no actual or
potential claim or cause of action against DLL relating to the Loan Agreement or
any other Loan Document and/or the Obligations arising thereunder or related
thereto, in any such case arising on or before the date hereof.  As further
consideration for the consents, amendments set forth herein, Borrower hereby
waives and releases and forever discharges DLL and its past and present
officers, directors, attorneys, agents, professionals and employees (all
collectively the “Released Parties”) from any liability, damage, claim, loss or
expense of any kind that Borrower had, may now have or may hereafter have
against any one or more of the Released Parties arising out of or relating to
(a) this Amendment (and any documents or agreements being executed in connection
herewith), the Loan Agreement, or any other Loan Document, (b) any and all
Loans  or other extensions of credit made thereunder through the date hereof,
(c) any other Obligations heretofore made and/or outstanding under the Loan
Agreement or any other Loan Document, (d) any transactions pursuant to or
contemplated by or arising from or entered into in connection with this
Amendment (and any documents or agreements being executed in connection
herewith), the Loan Agreement, any other Loan Documents, any such Loans or
extensions of creditor  or any other Obligation and/or (e) any action (or
failure to act) taken (or, as applicable, not taken or taken only after any
delay or after satisfaction of any conditions) by any of the Released Parties
either in connection with any of the foregoing, or as contemplated by the Loan
Agreement or by any Loan Documents, or in connection with the negotiation or
administration of the Loan Agreement, this Amendment (and any documents or
agreements being executed in connection herewith) or any other Loan Document, in
each such case to the extent such liability, damage, claim, loss or expense
arises out of an event or circumstance that has occurred, arisen or is in
existence as of the date hereof.
 
7.           Governing Law.  THIS AGREEMENT, AND ALL MATTERS RELATING HERETO AND
ARISING HEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
INCLUDING WITHOUT LIMITATION ENFORCEMENT OF THE OBLIGATIONS, SHALL BE
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE CONFLICT OF LAWS
RULES) OF THE COMMONWEALTH OF PENNSYLVANIA GOVERNING CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.  BORROWER SPECIFICALLY ACKNOWLEDGES THAT THE
PROVISIONS OF SECTION 9.26 OF THE LOAN AGREEMENT REGARDING CONSENT TO
JURISDICTION AND SERVICE OF PROCESS ARE INCORPORATED HEREIN BY REFERENCE.
 
8.           WAIVER OF JURY TRIAL.  DLL AND BORROWER EACH HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO: (i) THIS AMENDMENT; (ii) ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN DLL AND BORROWER; OR (iii) ANY CONDUCT, ACTS OR
OMISSIONS OF DLL OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH DLL OR BORROWER; IN EACH
OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
 
9.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signature by facsimile or other electronic transmission (including
email transmission of a PDF copy of any signature) shall bind the parties
hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           Joint and Several Obligations of Borrower.  If more than one
Person is named as the “Borrower” above, or hereafter becomes a “Borrower”
hereunder by means of a joinder, amendment or other modification hereto or to
the Loan Agreement, then all references herein to “Borrower” shall be deemed to
be a joint and several reference to each and every such Borrower entity and/or
to any such Borrower entity as the context shall require.  The liability of all
such Borrower entities for the Loans and other Obligations shall be joint and
several as further provided for in Section 9.29 of the Loan Agreement.
 
11.           Miscellaneous.  All terms, conditions, promises, covenants,
provisions and warranties hereof and of the Loan Documents shall inure to the
benefit of and bind DLL's and Borrower's respective representatives, successors
and assigns (but Borrower may not sell, assign or transfer any interest in this
Amendment or any other Loan Document, or any portion thereof, including, without
limitation, any of Borrower's obligations, rights, title, interests, remedies,
powers and duties hereunder or thereunder).  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Borrower
specifically acknowledges that the provisions of Section 9.17 of the Loan
Agreement regarding injunctive relief, Section 9.22 of the Loan Agreement
regarding liability and damages and Section 8.1 of the Loan Agreement regarding
costs and expenses and indemnities are incorporated herein by reference.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
SIGNATURES ON FOLLOWING PAGES
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
DE LAGE LANDEN FINANCIAL SERVICES, INC.
     
By:
/s/ George Wright   Name:  George Wright   Title:  V.P. of Operations        

 
BORROWER:
 

EMTEC, INC. (a Delaware corporation)      
By:
/s/ Samir R. Bhatt     (SEAL) Name:  Samir R. Bhatt   Title:  VP Finance        

 
EMTEC, INC. (a New Jersey corporation)
     
By:
/s/ Samir R. Bhatt     (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

 
EMTEC VIASUB LLC (a Delaware limited liability company)
     
By:
/s/ Samir R. Bhatt   (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

 
EMTEC FEDERAL, INC. (formerly known as WESTWOOD COMPUTER CORPORATION) (a New
Jersey corporation)
     
By:
/s/ Samir R. Bhatt     (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        


[Signature Page 1 of 3 to Fourth Amendment to DLL/Emtec Loan and Security
Agreement and Schedule]
 
 
 

--------------------------------------------------------------------------------

 
 
EMTEC GLOBAL SERVICES LLC (formerly known as EMTEC FEDERAL SERVICES LLC,
formerly known as WESTWOOD FEDERAL SERVICES, LLC) (a Delaware limited liability
company)
     
By:
/s/ Samir R. Bhatt     (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

 
LUCEO, INC. (an Illinois corporation)
     
By:
/s/ Samir R. Bhatt      (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

  
EBUSINESS APPLICATION SOLUTIONS, INC. (a New Jersey corporation)
     
By:
/s/ Samir R. Bhatt     (SEAL) Name: 
Samir R. Bhatt
  Title:  Secretary        

 
AVEEVA, INC. (a Delaware corporation)
     
By:
/s/ Samir R. Bhatt       (SEAL) Name:  Samir R. Bhatt   Title:  Secretary      
 

 
SECURE DATA, INC. (a Delaware corporation)
     
By:
/s/ Samir R. Bhatt     (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

    
 [Signature Page 2 of 3 to Fourth Amendment to DLL/Emtec Loan and Security
Agreement and Schedule]
 
 
 

--------------------------------------------------------------------------------

 
 

EMTEC INFRASTRUCTURE SERVICES CORPORATION (a Delaware corporation)      
By:
 /s/ Samir R. Bhatt      (SEAL) Name:  Samir R. Bhatt   Title:  Secretary      
 

       
KOAN-IT (US) Corp. (a Delaware Corporation)
     
By:
/s/ Samir R. Bhatt   (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

 
COVELIX, INC. (a Delaware corporation)
     
By:
/s/ Samir R. Bhatt    (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

     
DINERO SOLUTIONS, LLC (a Georgia limited liability company)
     
By:
/s/ Samir R. Bhatt      (SEAL) Name:  Samir R. Bhatt   Title:  Secretary        

 
[Signature Page 3 of 3 to Fourth Amendment to DLL/Emtec Loan and Security
Agreement and Schedule]


 [Borrower’s Notary Pages on Following Pages]
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 1 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is VP Finance of Emtec,
Inc. (a Delaware corporation), one of the Borrowers named in the foregoing
Fourth Amendment to the Loan and Security Agreement and Schedule to the Loan and
Security Agreement (“Amendment”) and s/he acknowledged to me that s/he executed
the foregoing Amendment as an authorized officer of or signer for said entity,
that the said instrument was signed on behalf of said entity as authorized by
its Board of Directors or other applicable entity governance authority and that
said instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 2 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Emtec,
Inc. (a New Jersey corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 3 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Emtec
Viasub LLC (a Delaware limited liability company), one of the Borrowers named in
the foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule
to the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 4 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Emtec
Federal, Inc. (formerly known as Westwood Computer Corporation) (a New Jersey
corporation), one of the Borrowers named in the foregoing  Fourth Amendment to
the Loan and Security Agreement and Schedule to the Loan and Security
Agreement(“Amendment”) and s/he acknowledged to me that s/he executed the
foregoing Amendment as an authorized officer of or signer for said entity, that
the said instrument was signed on behalf of said entity as authorized by its
Board of Directors or other applicable entity governance authority and that said
instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 5 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Emtec
Global Services LLC (formerly known as Emtec Federal Services LLC, formerly
known as Westwood Federal Services, LLC) (a Delaware limited liability company),
one of the Borrowers named in the foregoing  Fourth Amendment to the Loan and
Security Agreement and Schedule to the Loan and Security Agreement(“Amendment”)
and s/he acknowledged to me that s/he executed the foregoing Amendment as an
authorized officer of or signer for said entity, that the said instrument was
signed on behalf of said entity as authorized by its Board of Directors or other
applicable entity governance authority and that said instrument to be the free
act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                   
 
 

--------------------------------------------------------------------------------

 


BORROWER’S NOTARY PAGE – 6 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Luceo,
Inc. (an Illinois corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 


BORROWER’S NOTARY PAGE – 7 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of
eBusiness Application Solutions, Inc. (a New Jersey corporation), one of the
Borrowers named in the foregoing  Fourth Amendment to the Loan and Security
Agreement and Schedule to the Loan and Security Agreement(“Amendment”) and s/he
acknowledged to me that s/he executed the foregoing Amendment as an authorized
officer of or signer for said entity, that the said instrument was signed on
behalf of said entity as authorized by its Board of Directors or other
applicable entity governance authority and that said instrument to be the free
act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 


BORROWER’S NOTARY PAGE – 8 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Aveeva,
Inc. (a Delaware corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                   
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 9 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Secure
Data, Inc. (a Delaware corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 10 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

 
On this 23rd day of June , 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Emtec
Infrastructure Services Corporation (a Delaware corporation), one of the
Borrowers named in the foregoing  Fourth Amendment to the Loan and Security
Agreement and Schedule to the Loan and Security Agreement(“Amendment”) and s/he
acknowledged to me that s/he executed the foregoing Amendment as an authorized
officer of or signer for said entity, that the said instrument was signed on
behalf of said entity as authorized by its Board of Directors or other
applicable entity governance authority and that said instrument to be the free
act and deed of said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 11 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    



On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of KOAN-IT
(US) Corp. (a Delaware corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 12 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

                            :
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of
Covelix, Inc. (a Delaware corporation), one of the Borrowers named in the
foregoing  Fourth Amendment to the Loan and Security Agreement and Schedule to
the Loan and Security Agreement(“Amendment”) and s/he acknowledged to me that
s/he executed the foregoing Amendment as an authorized officer of or signer for
said entity, that the said instrument was signed on behalf of said entity as
authorized by its Board of Directors or other applicable entity governance
authority and that said instrument to be the free act and deed of said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      
 
 

--------------------------------------------------------------------------------

 
 
BORROWER’S NOTARY PAGE – 13 of 13
 

UNITED STATES OF AMERICA  :   STATE OF  :  S.S.     COUNTY OF  :    

                           :
On this 23rd day of June, 2011, before me, a Notary Public for the said County
and State, personally appeared Samir R. Bhatt, known to me or satisfactorily
proven to me to be such individual, who states that s/he is Secretary of Dinero
Solutions, LLC (a Georgia limited liability company), one of the Borrowers named
in the foregoing  Fourth Amendment to the Loan and Security Agreement and
Schedule to the Loan and Security Agreement(“Amendment”) and s/he acknowledged
to me that s/he executed the foregoing Amendment as an authorized officer of or
signer for said entity, that the said instrument was signed on behalf of said
entity as authorized by its Board of Directors or other applicable entity
governance authority and that said instrument to be the free act and deed of
said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
  /s/ Delores L. Irving         
Notary Public
     
My Commission Expires: 12-28-2015
 

                                                                      





